EXHIBIT 10.2

MORGAN STANLEY

SUPPLEMENTAL EXECUTIVE RETIREMENT AND EXCESS PLAN

EFFECTIVE JANUARY 1, 1986

AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008.

 

I. Purpose of Plan

The Supplemental Executive Retirement and Excess Plan, formerly known as the
Supplemental Executive Retirement Plan (the “Plan”) is an unfunded plan
maintained by Morgan Stanley (the “Corporation”) for the purposes of
(A) supplementing the retirement benefits of certain employees who are Managing
Directors or Principals or Executive Directors of the Firm or previously held
the title of Managing Director or Principal or Executive Director of the Firm
and (B) providing additional retirement benefits to certain key employees who
participate in the Pension Plan, based on the benefit formula that applied
generally under the Pension Plan with respect to such employees prior to
January 1, 2004. The Plan is not a plan intended to be qualified under Code
Section 401.

This December 31, 2008 restatement of the Plan reflects the merger of the Morgan
Stanley & Co. Incorporated Excess Benefit Plan (“Excess Plan”) with and into
this Plan. Effective as of December 31, 2008, all benefits under the Excess Plan
are transferred to this Plan and governed by the terms of this Plan. This
December 31, 2008 restatement of the Plan also includes changes to comply with
the requirements of Code Section 409A and related regulatory guidance.



--------------------------------------------------------------------------------

This December 31, 2008 restatement of the Plan applies to Participants employed
by the Firm after December 31, 2008. In addition, this restatement applies to
Participants who terminated employment on or before December 31, 2008 and have
undistributed benefits under the Plan on that date. Special provisions
applicable to such Participants are set forth in Appendix E to the Plan.

 

II. Definitions and Assumptions

The following words and phrases as used herein shall have the following meanings
unless a different meaning is plainly required by the context. Capitalized terms
used herein which are defined in the Pension Plan and are not otherwise defined
herein shall have the meanings specified in the Pension Plan.

A. “Actuarial Equivalent” shall mean the following:

(i) For determinations made prior to July 1, 1996, (X) subject to clause (Y) of
this Paragraph II(A)(i), a benefit of equivalent value which shall be determined
based on (a) the Participant’s (and, where applicable, the beneficiary’s) age as
of the Participant’s Benefit Commencement Date; (b) a mortality table equal to
the 1983 Group Annuity Mortality Table; and (c) an investment rate of six
percent (6%) compounded annually; and (Y) in the case of a lump sum, an amount
equivalent to the present value, as of the Participant’s Benefit Commencement
Date, of the Participant’s benefit payable as of the Participant’s Benefit
Commencement Date in the form of a single life annuity based on (a) the age of
the Participant as of his or her Benefit Commencement Date; (b) the mortality
tables described in clause (X)(b) of this Paragraph II(A)(i), and (c) an
investment rate equal to the Pension Benefit Guaranty Corporation single
employer plan termination immediate annuity interest rate in effect as of the
second calendar month prior to the Participant’s Benefit Commencement Date; and

 

2



--------------------------------------------------------------------------------

(ii) For determinations made after June 30, 1996, and before January 1, 2004,
using those assumptions as to rate of interest and the mortality tables which
are in effect from time to time for purposes of determining the actuarial
equivalent under the Pension Plan in substantially similar situations and for
substantially similar purposes; provided, however, that in no event shall the
Actuarial Equivalent for a given form of payment for any Participant’s SERP
Benefit be less than the Actuarial Equivalent of such form of payment on
June 30, 1996 for Participants terminated prior to July 1, 1996, based upon
Actuarial Equivalent determined in accordance with Paragraph II(A)(i) above.

(iii) Effective January 1, 2004, adjustments with respect to a Participant’s
SERP Benefit shall be made with reference to the factors that apply for purposes
of benefits accrued after 2003, other than lump sums, under Exhibit A of the
Pension Plan. Effective December 31, 2008, adjustments made with respect to a
Participant’s Excess Benefit also shall be made with reference to such factors.
For these purposes, any amendment to the Pension Plan after December 31, 2008,
that amends or alters such factors in Exhibit A shall be disregarded. In
addition, the Plan Administrator may periodically review and update the factors
used in making such adjustments to ensure such factors produce actuarially
equivalent life annuities for purposes of Code Section 409A and Treas. Reg. §
1.409A-2(b)(2)(ii) (or any successor provision).

(iv) Notwithstanding the foregoing, lump sums shall be calculated as set forth
in Paragraph VI(E) and Appendix E.

 

3



--------------------------------------------------------------------------------

B. “Annuity Starting Date” shall mean the first day of the month following the
later of (i) the date of the Participant’s Separation from Service and (ii) the
date the Participant attains age 55, or such other date as may be specified in
Appendix E.

C. “Authorized Absence” shall mean absence authorized by the Firm without loss
of employment status, including absence on account of illness, business of the
Firm, vacation and leave of absence, including leave of absence for military or
governmental service, whether or not salary shall be paid during such absence.
Any person who ceases to be an employee receiving compensation from the Firm but
remains in the employment of the Firm shall be deemed for all purposes of the
Plan to be on Authorized Absence without salary until such employment terminates
or he again receives compensation from the Firm.

D. “Benefit” shall mean a Participant’s SERP Benefit and/or Excess Benefit, as
applicable.

E. “Benefit Commencement Date” shall mean the date on which a Participant’s (or
in the event of the Participant’s death, a beneficiary’s) benefit under the Plan
commences to be paid. Effective December 31, 2008, a Participant’s Benefit
Commencement Date shall be the date specified in Paragraph VI(A) or Appendix E.

F. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

4



--------------------------------------------------------------------------------

G. “Credited Service,” for purposes of determining a Participant’s SERP Benefit,
shall be computed as follows:

(i) Credited Service shall mean the sum of all periods of a Participant’s
employment by the Firm commencing from the first day of the month following the
Participant’s date of hire or rehire. Subject to clause (ii) below, Credited
Service shall also include (a) any period during which the Participant was a
partner in Morgan Stanley & Co., and (b) any period of Authorized Absence.

(ii) In computing Credited Service, a Participant’s Credited Service shall be
deemed to terminate on the earliest of:

(a) the date of the Participant’s Separation from Service, or

(b) the first anniversary of the first date of a period in which the Participant
remains absent from service (with or without pay) for any reason other than
Separation from Service or Authorized Absence, such as vacation, holiday,
sickness or leave of absence.

(iii) The Credited Service of any individual described in any provision of
Appendix C to the Plan shall be limited as set forth therein.

(iv) For periods prior to December 31, 2008, except as may otherwise be provided
in Appendix E, a Participant’s Credited Service shall be determined under the
rules then set forth in the Plan.

H. “Election Period” shall mean the period specified by the Plan Administrator
immediately following a Participant’s Separation from Service or such other
period as may be specified by the Plan Administrator, provided that in all
events such Election Period shall end prior to the Benefit Commencement Date.

 

5



--------------------------------------------------------------------------------

I. “Excess Benefit” shall mean the benefit described in Paragraph V.

J. “Final Average Salary” shall mean a Participant’s average annual Salary
during his or her 60 highest paid consecutive months (excluding months for which
he or she received no Salary) during the final 120 months (or such lesser period
as is equal to his or her Credited Service) of his or her Credited Service
preceding his or her Separation from Service or other termination of Credited
Service.

K. “Firm” shall mean the Corporation, its subsidiaries and affiliates; provided,
that effective May 31, 1997, the term “Firm” shall not include subsidiaries and
affiliates of Dean Witter, Discover & Co., as in existence prior to its merger
with the Corporation, and their subsidiaries and affiliates; and provided
further, that effective January 1, 1999, the term “Firm” shall not include
Morgan Stanley International Incorporated (“MSII”) to the extent of MSII
employees primarily servicing business units and/or cost centers of subsidiaries
of the former Dean Witter, Discover & Co., determined immediately prior to its
merger with Morgan Stanley Group Inc. and no employment in such an excluded
position shall count as “Credited Service” under the Plan, except as
specifically provided in Appendix C. The determination of whether an entity is
considered a part of the “Firm” for purposes of the Plan shall be made by the
Plan Administrator.

L. “Participant” shall mean an individual who has met the requirements for
participation under Paragraph III(A) and/or Paragraph III(B).

 

6



--------------------------------------------------------------------------------

M. “Pension Plan” shall mean the Morgan Stanley Employees Retirement Plan, as
amended from time to time. References to sections of the Pension Plan shall,
unless otherwise specified, include successor provisions in the Pension Plan.

N. “Salary” shall mean a Participant’s regular fixed base compensation earned
for any period, whether or not paid during such period.

O. “Separation from Service” or “Separated from Service” shall mean a
Participant’s “separation from service” as defined under Code Section 409A and
Treas. Reg. § 1.409A-1(h) (or any successor provision). For this purpose, a
Participant shall have a Separation from Service if the Participant ceases to be
an employee of the Firm entity that employs the Participant and all persons with
whom such entity would be considered a single employer under Code Section 414(b)
or (c). A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).

P. “SERP Benefit” shall mean the benefit described in Paragraph IV. A
Participant’s SERP Benefit as of any specified date shall mean the amount
computed in Paragraph IV(A), limited, if applicable, as described in Paragraph
IV(B), and reduced by the SERP Offsets described in Paragraph IV(C). In no event
shall a SERP Benefit be payable to or with respect to a Participant who has a
Separation from Service for any reason before reaching age 55, except as
otherwise provided in Paragraph XIII.

 

7



--------------------------------------------------------------------------------

Q. “SERP Offset” shall mean any benefit described in Paragraph IV(C)(i).

R. “Specified Employee” shall mean a Participant who is a “specified employee”
within the meaning of Code Section 409A and Treas. Reg. § 1.409A-1(i) (or
successor provisions) on the date of his or her Separation from Service, as
determined in accordance with the policies applicable with respect to Morgan
Stanley’s U.S. executive compensation plans.

S. “Surviving Domestic Partner” or “Domestic Partner” means the same or opposite
sex domestic partner of a Participant, provided that the domestic partner
relationship meets the requirements set forth in the summary plan description
for the Morgan Stanley Health and Welfare Benefits Plan, and provided further
that, with respect to any death benefit payable under Paragraph VI(C)(i) of the
Plan, the Participant and domestic partner have been lawfully married or
registered as domestic partners, as determined by the Plan Administrator,
throughout the one-year period ending on the date of the Participant’s death.

T. “Surviving Spouse” or “Spouse” shall mean the lawfully married spouse or
surviving spouse of a Participant, provided that, with respect to any death
benefit payable under Paragraph VI(C)(i) of the Plan, the Participant and spouse
have been lawfully married, as determined by the Plan Administrator, throughout
the one-year period ending on the date of the Participant’s death.

 

8



--------------------------------------------------------------------------------

III. Participation in the Plan

A. Participation Requirements for SERP Benefits

Each employee who holds or has previously held the title of Managing Director,
Principal or Executive Director of the Firm shall become a Participant who is
eligible for a SERP Benefit under Paragraph IV upon the satisfaction of all of
the following requirements while actively employed by the Firm: (i) completion
of five years of Credited Service, which service need not have been rendered
while a Managing Director, Principal or Executive Director of the Firm,
(ii) attainment of age 55, and (iii) the sum of Credited Service and age
expressed in years and fractions thereof (determined using the number of full
months of age or Credited Service) at least equals 65 years. Notwithstanding the
foregoing, (a) only persons who have held the title of Managing Director,
Principal or Executive Director of the Firm prior to September 1, 2002 shall be
eligible to become a Participant under this provision and (b) persons who are
not Participants as of January 1, 2004 may become Participants under this
provision on or after January 1, 2004 only if (1) they meet the foregoing
requirements of this provision, and (2) either (I) the sum of their Credited
Service and age, each as of January 1, 2004, equals 60 and they have at least 5
years of Credited Service as of January 1, 2004 or (II) the sum of their
Credited Service and age, each as of January 1, 2004, equals 59 and they have
attained age 40 and have at least 10 years of Credited Service, each as of
January 1, 2004.

B. Participation Requirements for Excess Benefits

Each employee of Morgan Stanley & Co. Incorporated or any affiliate who is a
Member participating in the Pension Plan shall become a Participant who is
eligible for an Excess Benefit under Paragraph V whenever (i) such employee’s
benefits under the Pension Plan, computed without taking into consideration the
limitations on benefits contained in Section 10

 

9



--------------------------------------------------------------------------------

of the Pension Plan or Code Section 415 or any successor or comparable
provisions, exceed the maximum annual benefits to which the employee is entitled
under the Pension Plan, taking into account such limitations or (ii) the
employee’s salary from his or her employer exceeds the limit on salaries
contained in the definition of “Salary” in Exhibit A to the Pension Plan or Code
Section 401(a)(17). Notwithstanding the foregoing, (a) only persons who have an
Excess Benefit on December 31, 2003 may be Participants under this provision on
or after January 1, 2004 and (b) persons who are described in clause (a) of this
sentence may continue to accrue an Excess Benefit after January 1, 2004 only if
(1) the sum of their Period of Service as an Employee and age, each as of
January 1, 2004, equals 60 and (2) they have a Period of Service as an Employee
of at least 5 years as of January 1, 2004 and (3) their rate of base pay is
above $170,000 as of January 1, 2004.

C. Exclusions

Notwithstanding anything in the foregoing to the contrary, any person who is
(i) classified by the Firm as a “leased employee” who provides services to the
Firm (including, without limitation, a leased employee as defined in Code
Section 414(n)), an independent contractor or a consultant or (ii) a provider of
services to the Firm pursuant to a contractual arrangement, such as a “PAL”,
either with that person or with a third party, other than one specifically
providing for an employment relationship with the Firm, shall not be eligible to
become a Participant until the later of the date, if any, on which he becomes an
employee who is not classified as a leased employee, independent contractor,
consultant or a provider of services to the Firm and is employed in a job
classification that is eligible for participation in the Plan as

 

10



--------------------------------------------------------------------------------

determined by the Firm. If any person excluded as an employee pursuant to the
preceding clauses (i) and (ii) shall be determined by a court or a federal,
state or local regulatory or administrative authority to have served as a common
law employee of the Firm, such determination shall not alter this exclusion as
an employee for purposes of this Plan.

 

IV. SERP Benefits

The amount of the SERP Benefit payable to a Participant who has met the
participation requirements under Paragraph III(A) (and is not excluded from
participation under Paragraph III(C) or Appendix C) shall be determined as set
forth in this Paragraph IV.

A. SERP Benefit Formula

A Participant whose rights to benefits had vested under the Supplemental
Executive Retirement Plan in effect prior to January 1, 1986 (the “Prior Plan”)
is entitled to a single life annuity in an annual amount equal to the greater of
the amounts described in subparagraphs (i) and (ii) below. A Participant whose
rights to benefits had not vested under the Prior Plan or who was not entitled
to participate in the Prior Plan shall be entitled to a single life annuity in
the annual amount computed under subparagraph (ii) below:

(i) The amount which would have been payable under the Prior Plan if the
Participant had retired on December 31, 1985, based on the Participant’s
Credited Service and Final Average Salary as of December 31, 1985, which amount
shall be the sum of:

(a) 40% of his or her Final Average Salary, plus

 

11



--------------------------------------------------------------------------------

(b) 2/12% of his or her Final Average Salary for each month of Credited Service
in excess of 60 months (up to a cumulative total of 50% of Final Average Salary
at 10 years of Credited Service), plus

(c) 1/12% of his or her Final Average Salary for each month of Credited Service
in excess of 300 months (up to a cumulative total of 60% of Final Average Salary
at 35 years of Credited Service);

(ii) An amount, based on the Participant’s Final Average Salary and Credited
Service as of the date of such Participant’s Separation from Service, determined
as follows:

(a) 20% of his or her Final Average Salary, plus

(b) 2/12% of Final Average Salary for each completed month of Credited Service
in excess of 60 months (up to a cumulative total of 50% of Final Average Salary
at 20 years of Credited Service), plus

(c) 1/12% of Final Average Salary for each completed month of Credited Service
in excess of 300 months (up to a cumulative total of 60% of Final Average Salary
at 35 years of Credited Service).

B. Maximum Benefits

Notwithstanding any other provisions of this Paragraph IV to the contrary, the
annual benefit to which a Participant whose date of retirement is later than
December 31, 1985 is entitled under Paragraph IV(A)(ii) shall in no event exceed
US$140,000 (or in the case of a Participant whose date of retirement is in 1988,
US$137,813; in the case of a Participant whose

 

12



--------------------------------------------------------------------------------

date of retirement is in 1987, US$131,250; and in the case of a Participant
whose date of retirement is in 1986, US$125,000). The amount of the benefit to
which a Participant is entitled under Paragraph IV(A)(ii), limited, if
applicable, by the dollar amount set forth above, shall be determined as of the
Participant’s Annuity Starting Date. The benefit payable under Paragraph
IV(A)(i) shall not be limited by this provision.

C. SERP Offsets

(i) The benefit to which a Participant is entitled under Paragraph IV(A),
limited, if applicable, as described in Paragraph IV(B), shall be reduced by the
following benefits (each, a “SERP Offset”):

(a) Any Excess Benefits which the Participant is entitled to receive under
Paragraph V;

(b) Any benefits which the Participant is entitled to receive under the Dean
Witter Reynolds Inc. Supplemental Pension Plan, calculated as of December 31,
2008;

(c) Any pension benefits which the Participant is entitled to receive under the
terms of any qualified defined benefit pension plan or money purchase pension
plan maintained by the Firm, such as the Pension Plan, or any other qualified
pension or retirement plan that replaces any such plan;

(d) Any pension benefits which the Participant is entitled to receive under the
terms of any defined benefit or money purchase pension plan established by a
former employer (or affiliate of a former employer) of the Participant, whether
or not such employer or affiliate is affiliated with the Firm, calculated as of
December 31, 2008;

 

13



--------------------------------------------------------------------------------

(e) Any benefits which the Participant is entitled to receive under the terms of
any other pension or retirement plan that acts as the primary retirement plan of
an employer (including a division of an employer), provided that such plan is a
“qualified employer plan” or “broad-based foreign retirement plan” for purposes
of Code Section 409A and Treas. Reg. §§1.409A-1(a)(2)) and §1.409A-1(a)(3)(v)
(or successor provisions); and

(f) Any Retirement Contributions made on behalf of the Participant under the
Morgan Stanley 401(k) Plan.

(ii) The amount of any reduction for a SERP Offset shall be calculated based on
payment of both the benefit under this Paragraph IV and the SERP Offset as a
single life annuity commencing at the Participant’s Annuity Starting Date. If a
SERP Offset is not payable as a single life annuity commencing at the
Participant’s Annuity Starting Date, the reduction shall be based on the
Actuarial Equivalent of such SERP Offset, determined as if such SERP Offset were
to be paid as a single life annuity commencing at the Participant’s Annuity
Starting Date. The amount of any reduction for a SERP Offset shall be determined
by including any interest of the Participant in the SERP Offset that has been
previously distributed or otherwise permissibly alienated or assigned, for
example, pursuant to a qualified domestic relations order under Code
Section 414(p).

(iii) Except as provided in Paragraph IV(C)(i)(f) above, a Participant’s benefit
under Paragraph IV(A) shall not be reduced by benefits payable under any defined
contribution plan (other than a money purchase plan), including any benefits to
which the Participant is entitled under the Morgan Stanley 401(k) Plan, the
Shumagco Profit Sharing Plan or the Morgan

 

14



--------------------------------------------------------------------------------

Stanley International Profit Sharing Scheme. A Participant’s benefit under
Paragraph IV(A) also shall not be reduced by any benefits, including benefits
under any plan described in Paragraph IV(C)(i) above, to the extent attributable
to the Participant’s own contributions or discretionary supplemental
contributions made by the Firm on the Participant’s behalf.

D. Reductions for Early Payment

If payment of a Participant’s SERP Benefit commences as a result of the
Participant’s Separation from Service at or after age 60, the SERP Benefit will
not be reduced for early payment. If payment of a Participant’s SERP Benefit
commences as a result of the Participant’s Separation from Service at any time
at or after age 55 but before age 60, the benefit under Paragraph IV(A) and, if
applicable, the dollar limitation under Paragraph IV(B), shall be reduced by
4/12% for each month that the Participant’s Annuity Starting Date precedes the
date on which the Participant attains age 60.

E. Currency Conversions

(i) Any compensation or SERP Offset paid in a foreign currency shall be
converted into U.S. dollars for the purpose of computing a Participant’s SERP
Benefit in such manner as the Plan Administrator may from time to time
determine.

(ii) If a Participant’s SERP Benefit is to be paid in a currency other than U.S.
dollars, the amount of the SERP Benefit computed in U.S. dollars shall be
converted into such foreign currency at the Participant’s Annuity Starting Date
in such manner as the Plan Administrator may determine, and the amount payable
to the Participant in such foreign currency as so determined shall remain in
effect thereafter with respect to all payments to the Participant under the
Plan.

 

15



--------------------------------------------------------------------------------

V. Excess Benefits

A. Calculation of Excess Benefits

The amount of the Excess Benefit payable to a Participant who has met the
participation requirements under Paragraph III(B) (and is not excluded from
participation under Paragraph III(C) or Appendix C) equals the excess of (i) the
annual amount payable under the Pension Plan to such Participant, determined as
if such Participant is a Grandfathered MS Participant (regardless of whether
such Participant actually is a Grandfathered MS Participant) and determined
without regard to the limitations on salary and benefits described in Section 10
of the Pension Plan or Code Sections 401(a)(17) and 415 or any successor or
comparable provisions, over (ii) the maximum annual benefits to which such
Participant is entitled under the Pension Plan, taking into account the terms of
the Pension Plan (as they actually apply to the Participant) and such
limitations. A Participant’s Excess Benefit shall be calculated as of the
Participant’s Annuity Starting Date, based on the Code Section 415 limitation in
effect under the Pension Plan with respect to the Participant and assuming that
distribution of the Participant’s benefit under the Pension Plan commences in
the form of a single life annuity at the Participant’s Annuity Starting Date.
Notwithstanding the foregoing, effective December 31, 2004, in determining the
amount of a Participant’s Excess Benefit, the early retirement reduction factors
that apply for purposes of benefits accrued on and after December 31, 2004 under
Exhibit A of the Pension Plan shall apply, without regard to the special
reduction provision for certain Grandfathered MS Participants set forth in
Section 4.4(d) of Exhibit A to the Pension Plan.

 

16



--------------------------------------------------------------------------------

For purposes of determining a Participant’s Excess Benefit, any limitation on
compensation (or any similar term) applicable with respect to the SERP Benefits
of any group of employees under Appendix C of the Plan also shall apply to such
group’s Excess Benefits under the Plan.

If any benefit payment to a Participant or beneficiary under the Pension Plan is
reduced pursuant to a qualified domestic relations order under Code
Section 414(p), the Excess Benefit payable on account of such participant or
beneficiary shall be determined without regard to such reduction.

 

VI. Timing and Form of Payment

A. Timing of Payment

Except as provided in Appendix E, payment of a Participant’s Benefit shall
commence on the later of (i) the first day of the third month following the date
of the Participant’s Separation from Service or, in the case of a Participant
who is a Specified Employee, the first day of the seventh month following the
date of the Participant’s Separation from Service and (ii) the first day of the
month following the date the Participant reaches age 55.

 

17



--------------------------------------------------------------------------------

B. Form of Payment

(i) A Participant’s normal form of payment under the Plan shall be determined as
follows:

(a) In the case of a Participant who, at the Annuity Starting Date, does not
have a Spouse or Domestic Partner, the normal form of payment shall be a single
life annuity providing a monthly benefit to the Participant for life equal to
1/12 of the annual amount determined under Paragraph IV and/or Paragraph V, as
applicable.

(b) In the case of a Participant who, at the Annuity Starting Date, has a Spouse
or Domestic Partner, the normal form of payment shall be a 100% joint and
survivor annuity that is the Actuarial Equivalent of a single life annuity
providing for a reduced monthly benefit to the Participant for life and, upon
the Participant’s death after monthly payments begin, a monthly amount equal to
the Participant’s reduced monthly benefit continued to the Participant’s Spouse
or Domestic Partner (if then living) for his or her life.

(ii) Notwithstanding the foregoing, a Participant may elect to have the
Actuarial Equivalent of his or her Benefit paid in any form available with
respect to such Participant under the Pension Plan that qualifies as a “life
annuity” for purposes of Code Section 409A and Treas. Reg. § 1.409A-2(b)(2)(ii)
(or successor provisions), including (a) a single life annuity, (b) a 50%, 75%
or 100% joint and survivor annuity, or (c) a five or ten year term certain and
life annuity, as further described in the Pension Plan. A Participant may elect
different forms of payment for his or her Benefit under this Plan and benefit
under the Pension Plan, but if a Participant is receiving both a SERP Benefit
and Excess Benefit under this Plan, the Participant must elect the same form of
payment and, if applicable, the same joint annuitant or beneficiary for each
such benefit.

 

18



--------------------------------------------------------------------------------

(iii) A Participant must make the payment election described in clause
(ii) above by filing the prescribed form(s) with the Plan Administrator during
the Election Period and shall not be permitted to change or revoke any such
election, including any designation of a joint annuitant, after the end of the
Election Period. In the case of a married Participant, spousal consent shall not
be required for any such election, including the selection of a joint annuitant
or beneficiary other than the spouse, except as may be required by law.

(iv) If a Participant has elected or is entitled to receive payment of his or
her Benefit in the form of a 50%, 75% or 100% joint and survivor annuity and the
Participant’s joint annuitant dies before the later of the end of the Election
Period or the Participant’s Annuity Starting Date, any payment election shall be
void and the Participant shall be deemed to have elected a single life annuity,
unless the Participant elects another form of payment or designates a new joint
annuitant before the later of the above dates. If a Participant is receiving or
scheduled to receive his or her Benefit in the form of a 50%, 75% or 100% joint
and survivor annuity and the Participant’s joint annuitant dies at any time
after the later of the end of the Election Period or the Participant’s Annuity
Starting Date, the Participant shall receive a reduced annuity for his or her
lifetime and no payments shall be made after the Participant’s death.

(v) If a Participant has elected to receive payment of his or her Benefit in the
form of a five or ten year term certain and life annuity and the Participant’s
beneficiary dies before the later of the end of the Election Period or the
Participant’s Annuity Starting Date, the payment election shall be void and the
Participant shall be deemed to have elected a single life annuity, unless the
Participant elects another form of payment or designates a new beneficiary

 

19



--------------------------------------------------------------------------------

before the later of the above dates. If a Participant is receiving or scheduled
to receive his or her Benefit in the form of a five or ten year term certain and
life annuity and the Participant’s beneficiary dies at any time after the later
of the end of the Election Period or the Participant’s Annuity Starting Date,
the Participant shall receive payment in the elected form for his or her
lifetime and, in the event of the Participant’s death before the guaranteed
number of payments have been made, the remainder of the payments shall be paid
to the Participant’s estate. The rules set forth in Section 7(f) of the Pension
Plan (as in effect on December 31, 2008) regarding the recipient of the payment
of a term certain and life annuity following the death of the Participant and/or
the Participant’s beneficiary after the Participant’s Annuity Starting Date
shall also apply for purposes of this Plan.

C. Death of Participant.

(i) In the event that a Participant who is entitled to a SERP Benefit and/or
Excess Benefit dies at any time before his or her Annuity Starting Date,
notwithstanding any payment election previously made by the Participant, the
Surviving Spouse or Surviving Domestic Partner of the Participant shall receive
a benefit equal to the benefit which would have been paid to such Surviving
Spouse or Surviving Domestic Partner if the Participant had separated from
service and commenced receiving payment of his or her benefit in the form of a
100% joint and survivor annuity in accordance with Paragraph VI(B)(i)(b) above
(with the Surviving Spouse or Surviving Domestic Partner as joint annuitant) as
of the later of the day before the Participant died or the date the Participant
attained, or would have attained, age 55. Payments shall commence to the
Surviving Spouse or Surviving Domestic Partner on the Benefit

 

20



--------------------------------------------------------------------------------

Commencement Date (i.e., in general, on the later of (i) the first day of the
third month following the date of the Participant’s Separation from Service or,
in the case of a Participant who is a Specified Employee, the first day of the
seventh month following the date of the Participant’s Separation from Service
and (ii) the first day of the month following the date the Participant attained,
or would have attained, age 55). If a Participant who dies before his or her
Annuity Starting Date does not have a Surviving Spouse or Surviving Domestic
Partner, notwithstanding any payment election previously made by the
Participant, no benefit shall be paid under the Plan with respect to such
Participant.

(ii) If a Participant dies at any time on or after his or her Annuity Starting
Date, any survivor benefit payable with respect to the Participant shall be
based on the form in which the Participant’s Benefit was being paid prior to his
or her death or was scheduled to be paid based on the Participant’s payment
election or, if none, the applicable normal form under
Paragraph VI(B)(i).

D. Retroactive Payments

Notwithstanding anything in the foregoing to the contrary, in the case of a
Participant or beneficiary whose Benefit Commencement Date under Paragraph VI(A)
is the first day of the third or seventh month following the date of the
Participant’s Separation from Service, the first payment made to the Participant
or beneficiary shall include an additional amount equal to the sum of all
monthly payments that would have been paid to the Participant or beneficiary had
payments commenced on the Annuity Starting Date, without interest.

 

21



--------------------------------------------------------------------------------

E. Lump Sum Payment of Small Benefits

Notwithstanding anything in the foregoing to the contrary, the present value of
a Participant’s Benefit, calculated as of the first day of the month following a
Participant’s Separation from Service based on the factors used to calculate
lump sums under Appendix A of Exhibit A to the Pension Plan, plus interest
through the payment date set forth below at the same interest rate as that used
to calculate the present value of the Benefit, shall be paid to the Participant
or beneficiary in a single lump sum on the first day of the third month
following the date of the Participant’s Separation from Service or, in the case
of a Participant who is a Specified Employee, the first day of the seventh month
following the date of the Participant’s Separation from Service, if such amount
(including interest) is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B) as in effect on the payment date and all other requirements
under Treas. Reg. § 1.409A-3(j)(4)(v) (or any successor provision) have been
met.

F. Reemployment

If a Participant who is receiving payment or scheduled to receive payment on
account of Separation from Service is reemployed by the Firm, payments shall be
made to the Participant as scheduled without regard to his or her reemployment.
Any new Benefit earned by the Participant following his or her reemployment
shall be paid following the Participant’s subsequent Separation from Service in
accordance with the foregoing provisions of this Paragraph VI, reduced by the
Actuarial Equivalent of any Benefit previously paid to the Participant.

 

22



--------------------------------------------------------------------------------

G. Suspension or Forfeiture of Benefits

At the Plan Administrator’s discretion, payment of a Participant’s Benefit may
be suspended or forfeited in the event that a Participant enters into
competition with Morgan Stanley, provided, however, that any such suspension or
forfeiture shall be consistent with the rules under Code Section 409A.

H. Early Payment of Benefits. The Plan Administrator, in its sole discretion,
may authorize early payment of all or a portion of a Participant’s Benefit to
the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi) (or any successor
provision). Pursuant to that provision, payment may be accelerated to pay any
Federal Insurance Contributions Act (FICA) tax imposed on compensation deferred
under the Plan, to pay any federal, state, local or foreign income tax imposed
as a result of payment of the FICA tax amount, and to pay the additional income
tax attributable to the pyramiding wages and taxes. The total payment may not
exceed the aggregate FICA tax amount and the income tax withholding related to
such FICA tax amount.

 

VII. Administration of the Plan

The Plan Administrator designated in the Pension Plan shall administer the Plan,
provided, however that the person or persons to whom authority over claims and
appeals under the Pension Plan have been assigned (the “Claims Authorities”)
shall have authority over claims and appeals under this Plan. The Plan
Administrator and Claims Authorities shall have authority over claims and
appeals under this Plan, shall have the same rights, responsibilities and
authority under this Plan as are assigned to them under the Pension Plan, the
relevant provisions of which are incorporated herein by this reference.
Interpretations of the Plan Administrator and the

 

23



--------------------------------------------------------------------------------

Claims Authorities shall be conclusive and binding on all persons. The Plan is
intended to comply with the requirements of Code Section 409A and shall be
administered and interpreted accordingly. Any claim for benefits must be made by
the claimant no later than the time prescribed by Treas. Reg. § 1.409A-3(g) (or
any successor provision). If a claimant’s claim or appeal is approved, any
resulting payment of benefits will be made no later than the time prescribed for
payment of benefits by Treas. Reg. § 1.409A-3(g) (or any successor provision).

 

VIII. Funding of Benefits

No Participant shall have or accrue any property interest whatsoever in any
specific assets of the Firm by virtue of the Plan or any Benefit payable
hereunder. Neither the Plan nor any Benefit payable hereunder shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Firm (or any entity included in the Firm) and a
Participant or any other person.

 

IX. Amendment and Termination of Plan

It is expected that the Plan will be continued indefinitely, but the Plan may be
terminated at any time by the Board of Directors of Morgan Stanley, including in
the event the Pension Plan is terminated. If the Plan is terminated, the Board
of Directors of Morgan Stanley may authorize early payment of Benefits to
Participants and beneficiaries to the extent consistent with the requirements of
Treas. Reg. § 1.409A-3(j)(4)(ix) (or any successor provision). The Plan also may
be amended at any time by the Board of Directors of Morgan Stanley with respect
to any present or future Participants. The Board of Directors has delegated its
authority to amend the Plan to the Board of Directors of Morgan Stanley & Co.
Incorporated (or its delegate).

 

24



--------------------------------------------------------------------------------

X. Effective Date

The effective date of this amendment and restatement is December 31, 2008.

 

XI. Governing Law

This Plan shall be construed in accordance with and governed by the laws of the
State of New York and, when applicable, the laws of the United States of
America.

 

XII. Inalienability of Rights and Interests.

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge or security interest and any such attempted action shall be void. No such
benefit or interest shall in any manner be liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant, former
Participant or beneficiary. If any Participant, former Participant or
beneficiary shall become bankrupt or shall attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge, or create a security
interest in, any benefit payable under the Plan or interest in any assets in
relation to the Plan, then, to the extent permitted by law, subject to the
requirements of Code Section 409A, the Plan Administrator in its discretion may
hold or apply such benefit or interest or any part thereof to or for the benefit
of such Participant, former Participant or beneficiary, his or her spouse,
children, blood relatives or other dependents or any of them in such manner and
such proportion as the Plan Administrator may consider proper.

 

XIII. Management Committee Members.

Notwithstanding any provision in this Plan to the contrary, in the event that an
employment, termination or similar agreement approved by the Compensation,
Management

 

25



--------------------------------------------------------------------------------

Development and Succession Committee of the Board of Directors of Morgan Stanley
applies to an individual who is, was or will be a member of the Management
Committee, the terms of the Plan, including eligibility, participation and
amount of benefits, shall be applied with respect to such individual by taking
into account such provisions of such employment, termination or similar
agreement as shall explicitly refer to this Plan, provided that no such
agreement shall alter the timing or form of payment of any Participant’s Benefit
as set forth in Paragraph VI of the Plan.

 

MORGAN STANLEY By:   /s/ Karen Jamesley Title:   Global Head of Human Resources

 

26